DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 of US application 17/72,855 filed 4/18/22 were examined. Examiner filed a non-final rejection on 6/17/22.
Applicant filed amendments on 9/16/22. Claims 1, 6 and 11 were amended. Claims 2, 7 and 12 were cancelled. Claims 1, 3-6, 8-11 and 13-15 are presently pending and presented for examination.

Response to Arguments
Regarding the statutory double patenting rejections: applicant’s amendments have resolved the double patenting issues by distinguishing the pending claims from the copending claims of application 17/154,136. The statutory double patenting rejections are therefore withdrawn.
Regarding the rejections under 35 USC 101: Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive.
Regarding claims 1, 6 and 11, applicant argues that the claims are not directed to an abstract idea (Step 2A, Prong One) because “the features recited in amended Claim 1 advantageously combine to integrate the features recited therein into the practical application of autonomous vehicle technology by allowing, for the first time, the autonomous driving system to be decoupled from the vehicle platform so that multiple autonomous driving systems can be used with multiple vehicle platforms”, and provides additional details as to how the claimed invention allegedly allows any autonomous driving to work with any vehicle platform (See at least Pages 8-9 in the Remarks). However, these arguments are not persuasive since these features which result in decoupling of the autonomous driving system and the vehicle platform are not recited in the claims themselves. If applicant wants the claims to be directed to a decoupling whereby any autonomous driving system may be used with any vehicle platform and thereby overcome 101, then applicant can amend the claims to recite that.
Applicant further argues that examiner oversimplifies the claims in a way that violates the precedent of McRO, and that if examiner had not oversimplified the claims, then the claims “are limited to rules with specific characteristics” and the “specific claimed features of these rules allow for the improvement realized for the invention” (See at least Pages 9-10 in the Remarks). As stated previously, this argument is not persuasive; it is not that examiner has oversimplified the claims. Rather, it is that applicant has failed to explicitly recite the features of the claimed invention that would necessarily result in the ability to use any autonomous driving system with any vehicle platform.
Applicant further argues that the claim does not recite a mental process “since the determination of wheel speed and conveyance of the signals recited in the claims is performed electronically, not manually” (See at least Page 10 in the Remarks). However, this argument is not persuasive because, as discussed in Pages 7-8 of the non-final rejection, the use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, as discussed in Page 8 of the non-final rejection, the step of providing a signal indicative of the rotation direction to the autonomous driving system is also insignificant extra-solution activity, since outputting the judicial exception is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application.
Applicant further argues that, as per USPTO guidance, “the claims of this application integrate any abstract idea upon which they might touch into a practical application” because “the claims recite elements that reflect the improvement [described before]” (See at least Page 11 in the Remarks). As previously stated, examiner holds that the claims, as currently written, do not recite the improvement.
Applicant further argues that “none of the art of record discloses or suggests every feature recited in the claims of the application, and thus there are no references on the record that can be used…to support an assertion of ‘well-understood, routine or conventional.’” (See at least Page 13 in the Remarks). However, this argument is not persuasive; applicant may find said references in the section of this office action title “Claim Rejections – 35 USC 103”.
Examiner further holds that the additional limitations amended into claims 1, 6 and 11 do not serve to integrate the judicial exception into a practical application. The additional limitations recite determining that wheel speeds are zero during a certain time period and concluding that brake hold control has been completed, which a human could perform mentally by observing a vehicle in real-time or manually by considering recorded data gathered from a vehicle prior. The additional limitations pertaining to outputting a “Standstill” signal and receiving “an Acceleration Command”/“a deceleration request” do not serve to integrate the judicial exception into a practical application because they are merely outputting the judicial exception without controlling actuators of the vehicle, which is insignificant extra-solution activity.
In order to give applicant an idea of amendments that explicitly recite control of vehicle actuators, here are two possible amendments, either of which would overcome the rejection:
In claim 1, applicant could amend “a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system” to read “a vehicle platform that controls driving of the vehicle in accordance with an instruction from the autonomous driving system”
In claim 1, applicant could amend the claim to include the limitation “wherein brakes of the vehicle are applied in response to the deceleration request” at the end of the claim
However, until such appropriate amendment(s) is made, the 101 rejections are maintained.

Regarding the claim rejections under 35 USC 103: Applicant's arguments filed 9/16/22 have been fully considered but they are moot since they refer to amended portions of the claim language. The previous 103 rejection is withdrawn. However, new grounds of rejection are made in view of Crepin et al. (US 20190118817 A1) in further view of Hawley et al. (US 20200361432 A1), hereinafter referred to as Crepin and Hawley, respectively.

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:
In claims 1, 6 and 11, “all wheel speed values” should be “all wheel speed values of the vehicle”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This is because, according to applicant’s representatives in the interview conducted on Friday, June 10, 2022, the verb “fix”, and variations thereof as recited in the present claims, can be interpreted to mean “detect” in the context of the present application as opposed to “set”. Therefore, utilizing applicant’s own interpretation from the interview, the claimed invention may be directed to the concept of merely detecting a rotation direction of a wheel, determining that wheel speeds are zero during a certain time period, and concluding that brake hold control has been completed, which a human could perform mentally by observing a vehicle in real-time or manually by considering recorded data gathered from a vehicle prior. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A vehicle on which an autonomous driving system is mountable, the vehicle comprising: 
a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system; and 
a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, wherein 
the vehicle platform fixes a rotation direction of a wheel based on a pulse provided from a wheel speed sensor provided in the wheel, 
the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system,
when all wheel speed values are zero during a certain time period, the vehicle control interface provides, to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle, 
the "Standstill" refers to a state of completion of brake hold control in response to a Standstill Command from the autonomous driving system, and 
the vehicle control interface receives an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating "Standstill".
The claim recites a vehicle configured to execute series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining a rotation direction of a wheel based on collected data. This is because, according to applicant’s representatives in the interview conducted on Friday, June 10, 2022, the phrase “fixes” can be interpreted to mean “detects” in the context of the present application. Therefore, following applicant’s interpretation, rather than reciting the setting of a rotation direction of a vehicle wheel, which cannot be performed mentally by a user, the claim limitations may instead be broadly interpreted to recite merely detecting a rotation direction of a wheel, determining that wheel speeds are zero during a certain time period, and concluding that brake hold control has been completed, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). 
Other than reciting the use of a vehicle platform and a vehicle control interface, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the recitation of controlling a vehicle by the vehicle platform does not serve to take the claim out of this grouping because the control is recited so broadly that it could refer to insignificant extra-solution activity such as displaying data. Similarly, the step of providing a signal indicative of the rotation direction to the autonomous driving system is also insignificant extra-solution activity, since outputting the judicial exception does not serve to integrate the judicial exception into a practical application. Similarly, the steps of outputting a “Standstill” signal and receiving “an Acceleration Command”/“a deceleration request” do not serve to integrate the judicial exception into a practical application because they are merely outputting the judicial exception without controlling actuators of the vehicle, which is insignificant extra-solution activity; if applicant amended the claims to recite “wherein brakes of the vehicle are applied in response to the deceleration request”, then this would overcome the 101 rejections since a user cannot mentally or manually control actuators of a vehicle to decelerate a vehicle. However, this is not currently recited in the claims (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The vehicle platform is described in at least [Page 14, lines 1-9] of applicant’s disclosure as a generic hardware or software implementation of computer instructions and the vehicle control interface is described in at least Fig. 2 and [Page 7, lines 17-33] of applicant’s disclosure as merely one or more general purpose computers. Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
	Examiner’s suggestion to help applicant overcome the 101 rejection: examiner notes that in vehicle control cases such as the present case, amending the claims to recite any type of affirmative control of vehicle actuators or autonomous driving of the vehicle is adequate to overcome rejections under 35 USC 101, since control of vehicle actuators cannot be performed mentally or manually by a human. Applicant can therefore overcome the present 101 rejection by adding such a limitation to the claims. For example, here are two possible amendments, either of which would overcome the rejection:
Applicant could amend “a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system” to read “a vehicle platform that controls driving of the vehicle in accordance with an instruction from the autonomous driving system”
Applicant could amend the claim to include the limitation “wherein brakes of the vehicle are applied in response to the deceleration request” at the end of the claim

Regarding claim 3, applicant recites The vehicle according to claim 1, wherein when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Forward" to the autonomous driving system, and when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Reverse" to the autonomous driving system.
However, a user can mentally determine whether a vehicle wheel is rotating in the forward or reverse direction. Furthermore, outputting this information is insignificant extra-solution activity. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The vehicle according to claim 1, wherein when the rotation direction of the wheel has not been fixed, the vehicle control interface provides a signal indicating "Invalid value" to the autonomous driving system.
However, a user can mentally determine that a rotation direction of a vehicle is unclear or not determined. Outputting a signal indicating that such an observation is indicative of an “Invalid value” is insignificant extra-solution activity that does not change this fact. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The vehicle according to claim 3, wherein the vehicle control interface provides the signal indicating "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed after activation of the vehicle.
However, a user could assume, by default, that a vehicle wheel is moving in a forward direction until observations of the vehicle wheel indicate otherwise. Furthermore, outputting this information is insignificant extra-solution activity. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites A vehicle comprising: 
an autonomous driving system that creates a driving plan; 
a vehicle platform that carries out vehicle control in accordance with an instruction from the autonomous driving system; and 
a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, wherein 
the vehicle platform fixes a rotation direction of a wheel based on a pulse provided from a wheel speed sensor provided in the wheel, and 
the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system,
when all wheel speed values are zero during a certain time period, the vehicle control interface provides, to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle, 
the "Standstill" refers to a state of completion of brake hold control in response to a Standstill Command from the autonomous driving system, and 
the vehicle control interface receives an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating the "Standstill".
The claim recites a vehicle configured to execute series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining a driving plan and determining a rotation direction of a wheel based on collected data. This is because, according to applicant’s representatives in the interview conducted on Friday, June 10, 2022, the phrase “fixes” can be interpreted to mean “detects” in the context of the present application. Therefore, following applicant’s interpretation, rather than reciting the setting of a rotation direction of a vehicle wheel, which cannot be performed mentally by a user, the claim limitations may instead be broadly interpreted to recite merely detecting a rotation direction of a wheel, determining that wheel speeds are zero during a certain time period, and concluding that brake hold control has been completed, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). 
Other than reciting the use of a vehicle platform and a vehicle control interface, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the recitation of controlling a vehicle by the vehicle platform does not serve to take the claim out of this grouping because the control is recited so broadly that it could refer to insignificant extra-solution activity such as displaying data. Similarly, the step of providing a signal indicative of the rotation direction to the autonomous driving system is also insignificant extra-solution activity, since outputting the judicial exception does not serve to integrate the judicial exception into a practical application. Similarly, the steps of outputting a “Standstill” signal and receiving “an Acceleration Command”/“a deceleration request” do not serve to integrate the judicial exception into a practical application because they are merely outputting the judicial exception without controlling actuators of the vehicle, which is insignificant extra-solution activity; if applicant amended the claims to recite “wherein brakes of the vehicle are applied in response to the deceleration request”, then this would overcome the 101 rejections since a user cannot mentally or manually control actuators of a vehicle to decelerate a vehicle. However, this is not currently recited in the claims (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The vehicle platform is described in at least [Page 14, lines 1-9] of applicant’s disclosure as a generic hardware or software implementation of computer instructions and the vehicle control interface is described in at least Fig. 2 and [Page 7, lines 17-33] of applicant’s disclosure as merely one or more general purpose computers. Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
	Examiner’s suggestion to help applicant overcome the 101 rejection: examiner notes that in vehicle control cases such as the present case, amending the claims to recite any type of affirmative control of vehicle actuators or autonomous driving of the vehicle is adequate to overcome rejections under 35 USC 101, since control of vehicle actuators cannot be performed mentally or manually by a human. Applicant can therefore overcome the present 101 rejection by adding such a limitation to the claims. For example, here are two possible amendments, either of which would overcome the rejection:
Applicant could amend “a vehicle platform that carries out vehicle control in accordance with an instruction from the autonomous driving system” to read “a vehicle platform that carries out controls driving of the vehicle in accordance with an instruction from the autonomous driving system”
Applicant could amend the claim to include the limitation “wherein brakes of the vehicle are applied in response to the deceleration request” at the end of the claim

Regarding claim 8, applicant recites The vehicle according to claim 6, wherein when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Forward" to the autonomous driving system, and when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Reverse" to the autonomous driving system.
However, a user can mentally determine whether a vehicle wheel is rotating in the forward or reverse direction. Furthermore, outputting this information is insignificant extra-solution activity. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The vehicle according to claim 6, wherein when the rotation direction of the wheel has not been fixed, the vehicle control interface provides a signal indicating "Invalid value" to the autonomous driving system.
However, a user can mentally determine that a rotation direction of a vehicle is unclear or not determined. Outputting a signal indicating that such an observation is indicative of an “Invalid value” is insignificant extra-solution activity that does not change this fact. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The vehicle according to claim 8, wherein the vehicle control interface provides the signal indicating "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed after activation of the vehicle.
However, a user could assume, by default, that a vehicle wheel is moving in a forward direction until observations of the vehicle wheel indicate otherwise. Furthermore, outputting this information is insignificant extra-solution activity. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites A method of controlling a vehicle on which an autonomous driving system is mountable, the vehicle including a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system and a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, the method comprising: 
fixing, by the vehicle platform, a rotation direction of a wheel based on a pulse provided from a wheel speed sensor provided in the wheel; and 
providing, by the vehicle control interface, a signal indicating the fixed rotation direction to the autonomous driving system;
providing, by the vehicle control interface to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle when all wheel speed values are zero during a certain time period, the "Standstill" referring to a state of completion of brake hold control in response to a Standstill Command from the autonomous driving system; and 
receiving, by the vehicle control interface, an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating the "Standstill".
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining a rotation direction of a wheel based on collected data. This is because, according to applicant’s representatives in the interview conducted on Friday, June 10, 2022, the phrase “fixing” can be interpreted to mean “detecting” in the context of the present application. Therefore, following applicant’s interpretation, rather than reciting the setting of a rotation direction of a vehicle wheel, which cannot be performed mentally by a user, the claim limitations may instead be broadly interpreted to recite merely detecting a rotation direction of a wheel, determining that wheel speeds are zero during a certain time period, and concluding that brake hold control has been completed, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). 
Other than reciting the use of a vehicle platform and a vehicle control interface, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the recitation of controlling a vehicle by the vehicle platform does not serve to take the claim out of this grouping because the control is recited so broadly that it could refer to insignificant extra-solution activity such as displaying data. Similarly, the step of providing a signal indicative of the rotation direction to the autonomous driving system is also insignificant extra-solution activity, since outputting the judicial exception does not serve to integrate the judicial exception into a practical application. Similarly, the steps of outputting a “Standstill” signal and receiving “an Acceleration Command”/“a deceleration request” do not serve to integrate the judicial exception into a practical application because they are merely outputting the judicial exception without controlling actuators of the vehicle, which is insignificant extra-solution activity; if applicant amended the claims to recite “wherein brakes of the vehicle are applied in response to the deceleration request”, then this would overcome the 101 rejections since a user cannot mentally or manually control actuators of a vehicle to decelerate a vehicle. However, this is not currently recited in the claims (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The vehicle platform is described in at least [Page 14, lines 1-9] of applicant’s disclosure as a generic hardware or software implementation of computer instructions and the vehicle control interface is described in at least Fig. 2 and [Page 7, lines 17-33] of applicant’s disclosure as merely one or more general purpose computers. Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
	Examiner’s suggestion to help applicant overcome the 101 rejection: examiner notes that in vehicle control cases such as the present case, amending the claims to recite any type of affirmative control of vehicle actuators or autonomous driving of the vehicle is adequate to overcome rejections under 35 USC 101, since control of vehicle actuators cannot be performed mentally or manually by a human. Applicant can therefore overcome the present 101 rejection by adding such a limitation to the claims. For example, here are two possible amendments, either of which would overcome the rejection:
Applicant could amend “a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system” to read “a vehicle platform that controls driving of the vehicle in accordance with an instruction from the autonomous driving system”
Applicant could amend the claim to include the limitation “wherein brakes of the vehicle are applied in response to the deceleration request” at the end of the claim

Regarding claim 13, applicant recites The method of controlling a vehicle according to claim 11, further comprising: providing, by the vehicle control interface, a signal indicating "Forward" to the autonomous driving system when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel; and providing, by the vehicle control interface, a signal indicating "Reverse" to the autonomous driving system when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel.
However, a user can mentally determine whether a vehicle wheel is rotating in the forward or reverse direction. Furthermore, outputting this information is insignificant extra-solution activity. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of controlling a vehicle according to claim 11, further comprising providing, by the vehicle control interface, a signal indicating "Invalid value" to the autonomous driving system when the rotation direction of the wheel has not been fixed.
However, a user can mentally determine that a rotation direction of a vehicle is unclear or not determined. Outputting a signal indicating that such an observation is indicative of an “Invalid value” is insignificant extra-solution activity that does not change this fact. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The method of controlling a vehicle according to claim 13, further comprising providing, by the vehicle control interface, the signal indicating "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed after activation of the vehicle.
However, a user could assume, by default, that a vehicle wheel is moving in a forward direction until observations of the vehicle wheel indicate otherwise. Furthermore, outputting this information is insignificant extra-solution activity. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et al. (US 20200114885 A1) in view of Crepin et al. (US 20190118817 A1) in further view of Shibata et al. (US 20200293034 A1) in further view of Hawley et al. (US 20200361432 A1), hereinafter referred to as Pursifull, Crepin, Shibata and Hawley, respectively.
Regarding claim 1, Pursifull discloses A vehicle (Pursifull discloses a vehicle system which automatically corrects rollback responsive to a forward gear being selected during reverse vehicle motion [See at least Pursifull, 0053]), the vehicle comprising: 
a vehicle platform which fixes a rotation direction of a wheel (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]) based on a pulse provided from a vehicle speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 312, it may be determined if the reverse vehicle speed is below a threshold, and if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear, whereas if the reverse vehicle speed has dropped below the second threshold, then the controller proceeds to reduce the brake torque at 324 and shift the vehicle to the requested forward gear at 326 [See at least Pursifull, 0047]).
However, Pursifull does not explicitly teach the vehicle further comprising:
an autonomous driving system mountable on the vehicle, where the vehicle platform controls the vehicle in accordance with an instruction from the autonomous driving system; and 
the vehicle further comprises a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, wherein
the vehicle speed sensor is a wheel speed sensor provided in the wheel, and wherein 
when one or more wheel speed values are zero during a certain time period, the vehicle control interface provides, to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle, 
the "Standstill" refers to a state of completion of brake hold control in response to a Standstill Command from the autonomous driving system, and
the vehicle control interface receives an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating "Standstill".
However, Crepin does teach a vehicle system further comprising an autonomous driving system mountable on the vehicle (See at least Fig. 1 in Crepin: Crepin teaches a motor vehicle 1 having a drive system 2, a brake system 3, and a steering system 4, which are controllable by a control device 5 in order to carry out a fully or partly autonomous driving process of motor vehicle 1 [See at least Crepin, 0022]. Examiner interprets he control device 5 to be applicant’s “autonomous driving system mountable on the vehicle”), where 
the vehicle platform controls the vehicle in accordance with an instruction from the autonomous driving system (See at least Fig. 1 in Crepin: Crepin teaches a motor vehicle 1 having a drive system 2, a brake system 3, and a steering system 4, which are controllable by a control device 5 in order to carry out a fully or partly autonomous driving process of motor vehicle 1 [See at least Crepin, 0022]); and 
the vehicle further comprises a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system (See at least Fig. 1 in Crepin: Crepin teaches a motor vehicle 1 having a drive system 2, a brake system 3, and a steering system 4, which are controllable by a control device 5 in order to carry out a fully or partly autonomous driving process of motor vehicle 1 [See at least Crepin, 0022]. Examiner interprets the wires between the control device 5 and the various controlled systems to be applicant’s “vehicle control interface”), wherein
the vehicle speed sensor is a wheel speed sensor provided in the wheel, and wherein the vehicle speed sensor is a wheel speed sensor provided in the wheel (See at least Fig. 1 in Crepin: Crepin teaches that as a function of a setting of the angle of rotation of wheels 8, 12, rotational speed sensors 13 produce signal pulses that are acquired or received by control device 5 [See at least Crepin, 0026]. Crepin further teaches that sensors 13 have a signal receiver attached to the chassis and a signal emitter that rotates with the respective wheel 8, 12, the signal emitter being configured such that a plurality of signal pulses is produced for a rotation of each wheel 8, 12 such that the so-called “ticks” of the signal emitter, which produced the signal pulse, are distributed uniformly around the circumference of the respective wheel 8, 12 [See at least Crepin, 0027]. It will therefore be appreciated that the signal emitters of the rotational speed sensors are mounted in the wheels themselves) and wherein when one or more wheel speed values are zero during a certain time period, the vehicle control interface provides, to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle (See at least Figs. 2 and 3 in Crepin: Crepin teaches that, in step S6, the brake force is increased with the gradient or ramp G2, which is steeper than ramp G1, in order to ensure a rapid braking of motor vehicle 1 [See at least Crepin, 0033]. Crepin further teaches that further signal pulses can then no longer be acquired or counted, and that this may be verified by further monitoring of rotational speed sensor 13, wherein if, despite the production of the holding force, a further signal pulse is acquired, then a warning message may be outputted [See at least Crepin, 0033]. Crepin further teaches that in the following step S7, the motor vehicle is held at a standstill [See at least Crepin, 0033]. It will therefore be appreciated that if a wheel speed is zero at the time that the holding force is being applied, then no pulses are detected by the sensor and the vehicle is assumed to be at standstill, so the signal containing no pulses may be regarded as a “Standstill” signal), 
the "Standstill" refers to a state of completion of brake hold control (See at least Fig. 2 in Crepin: Crepin teaches that in step S7, the motor vehicle is held at a standstill [See at least Crepin, 0033]) in response to a Standstill Command from the autonomous driving system (See at least Fig. 2 in Crepin: Crepin teaches that if the required number of signal pulses has been reached (j) then the method moves to the following step S6, in which the braking force is increased until the holding force is reached [See at least Crepin, 0033]. The command to begin increasing the brake forces may be regarded as a Standstill Command), and
the vehicle control interface receives an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating "Standstill" (See at least Fig. 2 in Crepin: Crepin teaches that in step S6, the braking force is increased until the holding force is reached [See at least Crepin, 0033]. Crepin further teaches that, when the holding force is reached, further signal pulses can then no longer be acquired or counted, and that this may be verified by further monitoring of rotational speed sensor 13 [See at least Crepin, 0033]). Both Pursifull and Crepin teach methods for measuring vehicle speed by a sensor for use by a controller. However, only Crepin explicitly teaches where the vehicle may be autonomous, where the speed may be specifically measured by a wheel speed sensor provided in the wheel, and where the wheel speed may be used by the controller to decelerate the vehicle to a stop and verify that the vehicle has come to a standstill.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller of Pursifull to also gather speed data from a wheel speed sensor provided in the wheel of a vehicle, and to use the wheel speed sensor measurements to decelerate the vehicle to a stop and verify that the vehicle has come to a standstill, as part of autonomous driving implemented by the controller, as in Crepin. Anyone of ordinary skill in the art will appreciate that wheel speed sensors are commonly placed inside wheels, and that utilizing them to monitor vehicle speed, stop vehicles, and verify that vehicles are held at a stop improves safety of autonomous driving by reducing the likelihood of collisions.
However, Pursifull does not explicitly teach the vehicle wherein the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system.
However, Shibata does teach a vehicle wherein the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that, based on a control element 108 pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission), processor 104 of control device 100 may control gearing of the vehicle via interface 102 [See at least Shibata, 0056-0057]). Both Shibata and Pursifull in view of Crepin teach methods for controlling gears of a vehicle by way of a controller. However, only Shibata explicitly teaches where the controller may detect a control input pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission) and utilize this input to autonomously control the transmission gearing of the vehicle as part of autonomous driving of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle system of Pursifull in view of Crepin to also detect inputs pertaining to transmission gearing of the vehicle, and to use these inputs to autonomously control transmission gearing of the vehicle, as in Shibata. Anyone of ordinary skill in the art will appreciate that autonomous driving of a vehicle also includes autonomous control of transmission of a vehicle.
However, Pursifull in view of Crepin in further view of Shibata does not explicitly teach the vehicle where the signal indicating the “Standstill” mode is provided to the autonomous vehicle when all wheel speed values are zero.
However, Hawley does teach a system for monitoring wheel speeds of a vehicle wherein the signal indicating the “Standstill” mode is provided to the autonomous vehicle when all wheel speed values are zero (See at least Fig. 4 in Hawley: Hawley teaches that in block 41, a determination is made whether all the vehicle brake actuators are actuated and the wheels speeds are all zero [See at least Hawley, 0026]). Both Hawley and Pursifull in view of Crepin in further view of Shibata teach methods for monitoring wheel speeds to determine if the wheel speeds are zero. However, only Hawley explicitly teaches where all of the wheel speeds are checked for this characteristic.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wheel speed sending method of Pursifull in view of Crepin in further view of Shibata (in particular, the method of [Crepin, 0033] reference earlier in this rejection) to also monitor the wheel speeds of all sensors in order to determine if the vehicle has stopped driving, as in Hawley, rather than only monitoring one wheel speed. Doing so improves safety by providing a more certain way to verify that the vehicle is no longer driving, which improves safety of autonomous driving and reduces the likelihood of accidents.

Regarding claim 3, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The vehicle according to claim 1, wherein when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Forward" to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a forward gear command for the transmission of vehicle 10 [See at least Shibata, 0056]) and when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Reverse" to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a reverse gear command for the transmission of vehicle 10 [See at least Shibata, 0056]).

Regarding claim 4, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The vehicle according to claim 1, wherein 
when the rotation direction of the wheel has not been fixed, the vehicle control interface provides a signal indicating "Invalid value" to the autonomous driving system (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. The delay performed by the controller may be regarded as designating the too-large speed value as an invalid value for purposes of changing gears). 

Regarding claim 5, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The vehicle according to claim 3, wherein the vehicle control interface provides the signal indication "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the forward gear is requested multiple times—at least once when it is delayed and at least once more when the speed is finally low enough to perform the shift) after activation of the vehicle (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will be appreciated that the vehicle is active, moving, and performing computations during all these steps).

Regarding claim 6, Pursifull discloses A vehicle (Pursifull discloses a vehicle system which automatically corrects rollback responsive to a forward gear being selected during reverse vehicle motion [See at least Pursifull, 0053]) comprising: 
a vehicle platform that carries out vehicle control (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]), wherein 
the vehicle platform fixes a rotation direction of a wheel (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]) based on a pulse provided from a vehicle speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 312, it may be determined if the reverse vehicle speed is below a threshold, and if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear, whereas if the reverse vehicle speed has dropped below the second threshold, then the controller proceeds to reduce the brake torque at 324 and shift the vehicle to the requested forward gear at 326 [See at least Pursifull, 0047]).
However, Pursifull does not explicitly teach the vehicle comprising:
an autonomous driving system that creates a driving plan, wherein the vehicle platform carries out vehicle control in accordance with an instruction from the autonomous driving system; and
the vehicle further comprises a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, wherein
the vehicle speed sensor is a wheel speed sensor provided in the wheel and wherein 
when one or more wheel speed values are zero during a certain time period, the vehicle control interface provides, to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle, 
the "Standstill" refers to a state of completion of brake hold control in response to a Standstill Command from the autonomous driving system, and
the vehicle control interface receives an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating "Standstill".
However, Crepin does teach a vehicle system wherein the vehicle further comprises:
an autonomous driving system that creates a driving plan, wherein the vehicle platform carries out vehicle control in accordance with an instruction from the autonomous driving system (See at least Fig. 1 in Crepin: Crepin teaches a motor vehicle 1 having a drive system 2, a brake system 3, and a steering system 4, which are controllable by a control device 5 in order to carry out a fully or partly autonomous driving process of motor vehicle 1 [See at least Crepin, 0022]); and
the vehicle further comprises a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system (See at least Fig. 1 in Crepin: Crepin teaches a motor vehicle 1 having a drive system 2, a brake system 3, and a steering system 4, which are controllable by a control device 5 in order to carry out a fully or partly autonomous driving process of motor vehicle 1 [See at least Crepin, 0022]. Examiner interprets the wires between the control device 5 and the various controlled systems to be applicant’s “vehicle control interface”), wherein
the vehicle speed sensor is a wheel speed sensor provided in the wheel (See at least Fig. 1 in Crepin: Crepin teaches that as a function of a setting of the angle of rotation of wheels 8, 12, rotational speed sensors 13 produce signal pulses that are acquired or received by control device 5 [See at least Crepin, 0026]. Crepin further teaches that sensors 13 have a signal receiver attached to the chassis and a signal emitter that rotates with the respective wheel 8, 12, the signal emitter being configured such that a plurality of signal pulses is produced for a rotation of each wheel 8, 12 such that the so-called “ticks” of the signal emitter, which produced the signal pulse, are distributed uniformly around the circumference of the respective wheel 8, 12 [See at least Crepin, 0027]. It will therefore be appreciated that the signal emitters of the rotational speed sensors are mounted in the wheels themselves) and wherein when one or more wheel speed values are zero during a certain time period, the vehicle control interface provides, to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle (See at least Figs. 2 and 3 in Crepin: Crepin teaches that, in step S6, the brake force is increased with the gradient or ramp G2, which is steeper than ramp G1, in order to ensure a rapid braking of motor vehicle 1 [See at least Crepin, 0033]. Crepin further teaches that further signal pulses can then no longer be acquired or counted, and that this may be verified by further monitoring of rotational speed sensor 13, wherein if, despite the production of the holding force, a further signal pulse is acquired, then a warning message may be outputted [See at least Crepin, 0033]. Crepin further teaches that in the following step S7, the motor vehicle is held at a standstill [See at least Crepin, 0033]. It will therefore be appreciated that if a wheel speed is zero at the time that the holding force is being applied, then no pulses are detected by the sensor and the vehicle is assumed to be at standstill, so the signal containing no pulses may be regarded as a “Standstill” signal), 
the "Standstill" refers to a state of completion of brake hold control (See at least Fig. 2 in Crepin: Crepin teaches that in step S7, the motor vehicle is held at a standstill [See at least Crepin, 0033]) in response to a Standstill Command from the autonomous driving system (See at least Fig. 2 in Crepin: Crepin teaches that if the required number of signal pulses has been reached (j) then the method moves to the following step S6, in which the braking force is increased until the holding force is reached [See at least Crepin, 0033]. The command to begin increasing the brake forces may be regarded as a Standstill Command), and
the vehicle control interface receives an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating "Standstill" (See at least Fig. 2 in Crepin: Crepin teaches that in step S6, the braking force is increased until the holding force is reached [See at least Crepin, 0033]. Crepin further teaches that, when the holding force is reached, further signal pulses can then no longer be acquired or counted, and that this may be verified by further monitoring of rotational speed sensor 13 [See at least Crepin, 0033]). Both Pursifull and Crepin teach methods for measuring vehicle speed by a sensor for use by a controller. However, only Crepin explicitly teaches where the vehicle may be autonomous, where the speed may be specifically measured by a wheel speed sensor provided in the wheel, and where the wheel speed may be used by the controller to decelerate the vehicle to a stop and verify that the vehicle has come to a standstill.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller of Pursifull to also gather speed data from a wheel speed sensor provided in the wheel of a vehicle, and to use the wheel speed sensor measurements to decelerate the vehicle to a stop and verify that the vehicle has come to a standstill, as part of autonomous driving implemented by the controller, as in Crepin. Anyone of ordinary skill in the art will appreciate that wheel speed sensors are commonly placed inside wheels, and that utilizing them to monitor vehicle speed, stop vehicles, and verify that vehicles are held at a stop improves safety of autonomous driving by reducing the likelihood of collisions.
However, Pursifull does not explicitly disclose the vehicle wherein the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system.
However, Shibata does teach a vehicle wherein the vehicle control interface provides a signal indicating the fixed rotation direction to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that, based on a control element 108 pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission), processor 104 of control device 100 may control gearing of the vehicle via interface 102 [See at least Shibata, 0056]). Both Shibata and Pursifull in view of Crepin teach methods for controlling gears of a vehicle by way of a controller. However, only Shibata explicitly teaches where the controller may detect a control input pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission) and utilize this input to autonomously control the transmission gearing of the vehicle as part of autonomous driving of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle system of Pursifull in view of Crepin to also detect inputs pertaining to transmission gearing of the vehicle, and to use these inputs to autonomously control transmission gearing of the vehicle, as in Shibata. Anyone of ordinary skill in the art will appreciate that autonomous driving of a vehicle also includes autonomous control of transmission of a vehicle.
However, Pursifull in view of Crepin in further view of Shibata does not explicitly teach the vehicle where the signal indicating the “Standstill” mode is provided to the autonomous vehicle when all wheel speed values are zero.
However, Hawley does teach a system for monitoring wheel speeds of a vehicle wherein the signal indicating the “Standstill” mode is provided to the autonomous vehicle when all wheel speed values are zero (See at least Fig. 4 in Hawley: Hawley teaches that in block 41, a determination is made whether all the vehicle brake actuators are actuated and the wheels speeds are all zero [See at least Hawley, 0026]). Both Hawley and Pursifull in view of Crepin in further view of Shibata teach methods for monitoring wheel speeds to determine if the wheel speeds are zero. However, only Hawley explicitly teaches where all of the wheel speeds are checked for this characteristic.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wheel speed sending method of Pursifull in view of Crepin in further view of Shibata (in particular, the method of [Crepin, 0033] reference earlier in this rejection) to also monitor the wheel speeds of all sensors in order to determine if the vehicle has stopped driving, as in Hawley, rather than only monitoring one wheel speed. Doing so improves safety by providing a more certain way to verify that the vehicle is no longer driving, which improves safety of autonomous driving and reduces the likelihood of accidents.

Regarding claim 8, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The vehicle according to claim 6,
wherein when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Forward" to (he autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a forward gear command for the transmission of vehicle 10 [See at least Shibata, 0056]), and 
when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel, the vehicle control interface provides a signal indicating "Reverse" to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a reverse gear command for the transmission of vehicle 10 [See at least Shibata, 0056]).

Regarding claim 9, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The vehicle according to claim 6, wherein 
when the rotation direction of the wheel has not been fixed, the vehicle control interface provides a signal indicating "Invalid value" to the autonomous driving system (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. The delay performed by the controller may be regarded as designating the too-large speed value as an invalid value for purposes of changing gears).

Regarding claim 10, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The vehicle according to claim 8, wherein the vehicle control interface provides the signal indicating "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the forward gear is requested multiple times—at least once when it is delayed and at least once more when the speed is finally low enough to perform the shift) after activation of the vehicle (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will be appreciated that the vehicle is active, moving, and performing computations during all these steps).

Regarding claim 11, Pursifull discloses A method of controlling a vehicle (Pursifull discloses a vehicle system which automatically corrects rollback responsive to a forward gear being selected during reverse vehicle motion [See at least Pursifull, 0053]), the vehicle including a vehicle platform that controls the vehicle (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]), the method comprising: 
fixing, by the vehicle platform, a rotation direction of a wheel (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 326, the controller may shift the transmission from the neutral gear to the requested forward gear [See at least Pursifull, 0049]) based on a pulse provided from a vehicle speed sensor (See at least Fig. 3 in Pursifull: Pursifull discloses that, at 312, it may be determined if the reverse vehicle speed is below a threshold, and if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear, whereas if the reverse vehicle speed has dropped below the second threshold, then the controller proceeds to reduce the brake torque at 324 and shift the vehicle to the requested forward gear at 326 [See at least Pursifull, 0047]).
However, Pursifull does not explicitly disclose the method wherein an autonomous driving system is mountable on the vehicle, the vehicle is controlled in accordance with an instruction from the autonomous driving system, the vehicle further includes a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, and the vehicle speed sensor is a wheel speed sensor provided in the wheel; and wherein the method further comprises providing, by the vehicle control interface to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle when one or more wheel speed values are zero during a certain time period, the "Standstill" referring to a state of completion of brake hold control in response to a Standstill Command from the autonomous driving system; and
receiving, by the vehicle control interface, an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating the "Standstill".
However, Crepin does teach a vehicle system wherein an autonomous driving system is mountable on the vehicle (See at least Fig. 1 in Crepin: Crepin teaches a motor vehicle 1 having a drive system 2, a brake system 3, and a steering system 4, which are controllable by a control device 5 in order to carry out a fully or partly autonomous driving process of motor vehicle 1 [See at least Crepin, 0022]. Examiner interprets he control device 5 to be applicant’s “autonomous driving system mountable on the vehicle”), the vehicle is controlled in accordance with an instruction from the autonomous driving system (See at least Fig. 1 in Crepin: Crepin teaches a motor vehicle 1 having a drive system 2, a brake system 3, and a steering system 4, which are controllable by a control device 5 in order to carry out a fully or partly autonomous driving process of motor vehicle 1 [See at least Crepin, 0022]), the vehicle further includes a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system (See at least Fig. 1 in Crepin: Crepin teaches a motor vehicle 1 having a drive system 2, a brake system 3, and a steering system 4, which are controllable by a control device 5 in order to carry out a fully or partly autonomous driving process of motor vehicle 1 [See at least Crepin, 0022]. Examiner interprets the wires between the control device 5 and the various controlled systems to be applicant’s “vehicle control interface”), and a speed of the vehicle is measured by a wheel speed sensor provided in the wheel (See at least Fig. 1 in Crepin: Crepin teaches that as a function of a setting of the angle of rotation of wheels 8, 12, rotational speed sensors 13 produce signal pulses that are acquired or received by control device 5 [See at least Crepin, 0026]. Crepin further teaches that sensors 13 have a signal receiver attached to the chassis and a signal emitter that rotates with the respective wheel 8, 12, the signal emitter being configured such that a plurality of signal pulses is produced for a rotation of each wheel 8, 12 such that the so-called “ticks” of the signal emitter, which produced the signal pulse, are distributed uniformly around the circumference of the respective wheel 8, 12 [See at least Crepin, 0027]. It will therefore be appreciated that the signal emitters of the rotational speed sensors are mounted in the wheels themselves) and wherein the method further comprises providing, by the vehicle control interface to the autonomous driving system, a signal indicating "Standstill" as a signal indicating the moving direction of the vehicle when one or more wheel speed values are zero during a certain time period (See at least Figs. 2 and 3 in Crepin: Crepin teaches that, in step S6, the brake force is increased with the gradient or ramp G2, which is steeper than ramp G1, in order to ensure a rapid braking of motor vehicle 1 [See at least Crepin, 0033]. Crepin further teaches that further signal pulses can then no longer be acquired or counted, and that this may be verified by further monitoring of rotational speed sensor 13, wherein if, despite the production of the holding force, a further signal pulse is acquired, then a warning message may be outputted [See at least Crepin, 0033]. Crepin further teaches that in the following step S7, the motor vehicle is held at a standstill [See at least Crepin, 0033]. It will therefore be appreciated that if a wheel speed is zero at the time that the holding force is being applied, then no pulses are detected by the sensor and the vehicle is assumed to be at standstill, so the signal containing no pulses may be regarded as a “Standstill” signal), the "Standstill" referring to a state of completion of brake hold control (See at least Fig. 2 in Crepin: Crepin teaches that in step S7, the motor vehicle is held at a standstill [See at least Crepin, 0033]) in response to a Standstill Command from the autonomous driving system (See at least Fig. 2 in Crepin: Crepin teaches that if the required number of signal pulses has been reached (j) then the method moves to the following step S6, in which the braking force is increased until the holding force is reached [See at least Crepin, 0033]. The command to begin increasing the brake forces may be regarded as a Standstill Command); and
receiving, by the vehicle control interface, an Acceleration Command indicating a deceleration request from the autonomous driving system during a period from reception of the Standstill Command until transmission of the signal indicating the "Standstill" (See at least Fig. 2 in Crepin: Crepin teaches that in step S6, the braking force is increased until the holding force is reached [See at least Crepin, 0033]. Crepin further teaches that, when the holding force is reached, further signal pulses can then no longer be acquired or counted, and that this may be verified by further monitoring of rotational speed sensor 13 [See at least Crepin, 0033]). Both Pursifull and Crepin teach methods for measuring vehicle speed by a sensor for use by a controller. However, only Crepin explicitly teaches where the vehicle may be autonomous, where the speed may be specifically measured by a wheel speed sensor provided in the wheel, and where the wheel speed may be used by the controller to decelerate the vehicle to a stop and verify that the vehicle has come to a standstill.
It would have been obvious to anyone of ordinary skill in the art prior to the filing date of the claimed invention to modify the controller of Pursifull to also gather speed data from a wheel speed sensor provided in the wheel of a vehicle, and to use the wheel speed sensor measurements to decelerate the vehicle to a stop and verify that the vehicle has come to a standstill, as part of autonomous driving implemented by the controller, as in Crepin. Anyone of ordinary skill in the art will appreciate that wheel speed sensors are commonly placed inside wheels, and that utilizing them to monitor vehicle speed, stop vehicles, and verify that vehicles are held at a stop improves safety of autonomous driving by reducing the likelihood of collisions.
However, Pursifull does not explicitly disclose the method further comprising providing, by the vehicle control interlace, a signal indicating the fixed rotation direction to the autonomous driving system.
However, Shibata does teach a method comprising providing, by the vehicle control interlace, a signal indicating the fixed rotation direction to the autonomous driving system (See at least Fig. 4 in Shibata: Shibata teaches that, based on a control element 108 pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission), processor 104 of control device 100 may control gearing of the vehicle via interface 102 [See at least Shibata, 0056]). Both Shibata and Pursifull in view of Crepin teach methods for controlling gears of a vehicle by way of a controller. However, only Shibata explicitly teaches where the controller may detect a control input pertaining to gearing of the vehicle (i.e., forward, reverse or neutral transmission) and utilize this input to autonomously control the transmission gearing of the vehicle as part of autonomous driving of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle system of Pursifull in view of Crepin to also detect inputs pertaining to transmission gearing of the vehicle, and to use these inputs to autonomously control transmission gearing of the vehicle, as in Shibata. Anyone of ordinary skill in the art will appreciate that autonomous driving of a vehicle also includes autonomous control of transmission of a vehicle.
However, Pursifull in view of Crepin in further view of Shibata does not explicitly teach the vehicle where the signal indicating the “Standstill” mode is provided to the autonomous vehicle when all wheel speed values are zero.
However, Hawley does teach a system for monitoring wheel speeds of a vehicle wherein the signal indicating the “Standstill” mode is provided to the autonomous vehicle when all wheel speed values are zero (See at least Fig. 4 in Hawley: Hawley teaches that in block 41, a determination is made whether all the vehicle brake actuators are actuated and the wheels speeds are all zero [See at least Hawley, 0026]). Both Hawley and Pursifull in view of Crepin in further view of Shibata teach methods for monitoring wheel speeds to determine if the wheel speeds are zero. However, only Hawley explicitly teaches where all of the wheel speeds are checked for this characteristic.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wheel speed sending method of Pursifull in view of Crepin in further view of Shibata (in particular, the method of [Crepin, 0033] reference earlier in this rejection) to also monitor the wheel speeds of all sensors in order to determine if the vehicle has stopped driving, as in Hawley, rather than only monitoring one wheel speed. Doing so improves safety by providing a more certain way to verify that the vehicle is no longer driving, which improves safety of autonomous driving and reduces the likelihood of accidents.

Regarding claim 13, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The method of controlling a vehicle according to claim 11, further comprising: 
providing, by the vehicle control interlace, a signal indicating "Forward" to the autonomous driving system when a rotation direction to move the vehicle forward is fixed as the rotation direction of the wheel (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a forward gear command for the transmission of vehicle 10 [See at least Shibata, 0056]); and 
providing, by the vehicle control interface, a signal indicating "Reverse" to the autonomous driving system when a rotation direction to move the vehicle rearward is fixed as the rotation direction of the wheel (See at least Fig. 4 in Shibata: Shibata teaches that control device 100 generates commands which may include a reverse gear command for the transmission of vehicle 10 [See at least Shibata, 0056]).

Regarding claim 14, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The method of controlling a vehicle according to claim 11, further comprising 
providing, by the vehicle control interface, a signal indicating "Invalid value" to the autonomous driving system when the rotation direction of the wheel has not been fixed (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. The delay performed by the controller may be regarded as designating the too-large speed value as an invalid value for purposes of changing gears).

Regarding claim 15, Pursifull in view of Crepin in further view of Shibata in further view of Hawley teaches The method of controlling a vehicle according to claim 13, further comprising 
providing, by the vehicle control interface, the signal indicating "Forward" to the autonomous driving system until the rotation direction of the wheel is fixed (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will therefore be appreciated that the forward gear is requested multiple times—at least once when it is delayed and at least once more when the speed is finally low enough to perform the shift) after activation of the vehicle (See at least Fig. 3 in Pursifull: Pursifull discloses that, at step 316, if the reverse vehicle speed has not dropped below the second threshold, then at 330, the controller may delay the shift of the transmission to the requested forward gear until the vehicle motion has sufficiently slowed, while continuing to apply brake torque to reduce the reverse vehicle speed [See at least Pursifull, 0048]. It will be appreciated that the vehicle is active, moving, and performing computations during all these steps).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668